DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 28 January 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments are rendered moot by new grounds of rejection. The instant application does not distinguish itself over the prior art regarding material, as the materials in question namely rubber is disclosed. Neither does the instant application distinguish itself over the disclosed sealing structure of the prior art. However, it is debatable whether it is reasonable to conclude the exact combination would be properly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ueta et al. (US 7,011,313) in view of Udagawa et al. (US 6,517,085).  

Regarding clam 1, Ueta et al A metal gasket, comprising:
A metal substrate (2; Ueta et al.) having, a full bead (6; Ueta et al.) formed therein, the full bead including a protruding surface on one side of the metal substrate in a thickness direction (Fig. 2; Ueta et al.), and the full bead including a recessed surface on the other side of the metal substrate (Fig. 2; Ueta et al.) in the thickness direction of the metal substrate; 

a second rubber elastic coating formed directly on the other side of the metal substrate (14b; Ueta et al.), and directly on the recessed surface of the full bead 
the full bead is configured to be deformed by compression into a flat surface shape and configured to generate a compressive reaction force when the metal substrate is attached between opposed facing surfaces of a pair of opposing counterpart members and fastened; and 
the first and second rubber elastic coatings are configured to be brought into close contact with the counterpart members without a gap between the first and second  rubber elastic coatings and the facing surfaces of the counterpart members by the compressive reaction force of the full bead such that a surface roughness of the facing surfaces of the counterpart members is filled by the first and second rubber elastic coating.
Ueta et al. does not disclose: a slit- shaped rubber elastic coating-free section along a bottom section of the recessed surface the second rubber elastic coating being formed from a first and second hemmed section of the recessed surface of the full bead to a flat plate section of the metal substrate; 
the rubber elastic coating-free section is formed from the bottom section of the recessed surface of the full bead to an intermediate section of a pair of slanted surfaces located on opposing sides of the bottom section; 

Udagawa et al. teaches  a slit- shaped rubber elastic coating-free section(Fig.4; Udagawa et al.) along a bottom (note: “bottom” and “top” are relative terms and are not limiting except respectively) section of the recessed surface the second coating being formed from a first and second hemmed section(20c; Udagawa et al.) of the recessed surface of the full bead to a flat plate section of the metal substrate; 
the coating-free section (11; Udagawa et al.) is formed from the bottom section of the recessed surface of the full bead to an intermediate section of a pair of slanted surfaces (note slanted taken broadly as in Fig.4 and Fig. 6; Udagaw et al.) located on opposing sides of the bottom section for the purpose of providing adequate sealing pressures for respective holes to be sealed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Udagawa et al. with a slit- shaped rubber elastic coating-free section along a bottom section of the recessed surface the second coating being formed from a first and second hemmed section of the recessed surface of the full bead to a flat plate section of the metal substrate; 
the coating-free section is formed from the bottom section of the recessed surface of the full bead to an intermediate section of a pair of slanted surfaces located on opposing sides of the bottom section as taught by Udagawa et al. for the expected benefit of altering pressure of seal to ensure adequate sealing pressures for respective holes to be sealed.  



Regarding claim 5, the combination of Ueta et al. and Udagawa et al. makes obvious The metal gasket according to claim 1, wherein each of the intermediate sections of the slanted surfaces are located proximate the flat section (Fig. 4; Udagawa et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/T. L. N./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675